EXHIBIT 10.1

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made and entered into as of the 19th day of October
2011, by and between Cinedigm Digital Cinema Corp., a Delaware Corporation (the
"Company"), and Adam M. Mizel (the "Employee").


WITNESSETH:


WHEREAS, pursuant to an Employment Agreement dated August 11, 2009 (“Prior
Agreement”), the Company has employed the Employee as Chief Financial Officer
and Chief Strategy Officer of the Company; and


WHEREAS, the Company wishes to continue to employ the Employee as Chief
Operating Officer and Chief Financial Officer of the Company pursuant to a new
Employment Agreement effective October 3, 2011 (the “Agreement”), upon the terms
and conditions set forth below which Agreement shall replace and supersede the
terms and provisions of the Prior Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties agree as
follows:


1.           Employment.  The Company agrees to employ the Employee, and the
Employee agrees to be employed by the Company, for the period stated in Section
3 hereof and upon the other terms and conditions herein provided.


2.           Position and Responsibilities.  The Employee shall serve as Chief
Operating Officer and Chief Financial Officer of the Company and Member of the
Board of Directors of the Company (the “Board”).  The Employee shall be
responsible for such duties as are commensurate with his office and shall report
to the Chief Executive Officer of the Company, who shall have the power to
expand the Employee’s duties, responsibilities and authority and, when
considered necessary or in the best interests of the Company, to override the
Employee’s decisions and actions, including, without limitation, the Employee’s
recommendations to the Board of Directors.


3.           Term.  The term of this Agreement shall be from October 3, 2011
(the “Effective Date”) through August 31, 2013.  Upon the expiration of the
Term, this Agreement, except for the provisions that survive pursuant to this
paragraph 3 and paragraph 9, will have no further force or effect.  In the event
the Employee remains employed by the Company after the Term expires and the
parties have not executed a successor written agreement, the Employee’s
employment will be at-will; provided, however, that the Employee, for the
duration of his at-will employment, will remain entitled to the severance
benefit described, and in accordance with the terms set forth, in Section 6(b)
of this Agreement.



 
 

--------------------------------------------------------------------------------

 

4.           Compensation, Reimbursement of Expenses.


(a)           Salary.  For all services rendered by the Employee in any capacity
during his employment under this Agreement, including, without limitation,
service as an executive, officer, director, or member of any committee of the
Company or of any subsidiary, affiliate, or division thereof, the Company shall
pay the Employee as compensation a salary (“Base Salary”) at the minimum rate of
$375,000 per year commencing with the Effective Date, subject to increase for
subsequent years in the sole discretion of the Compensation Committee of the
Board.
 
(b)           Bonus.  Employee shall be eligible for a bonus based on overall
Company performance with goals to be established by the Committee.


(c)           Reimbursement of Expenses.  The Company shall pay, or reimburse
the Employee for, all reasonable travel, entertainment and other expenses
incurred by the Employee in the performance of his duties under this Agreement.


5.           Participation in Benefit Plans.  Employee will be entitled to
participate in all benefit plans provided to senior executives of the Company;
provided that:


(a)           The Company will pay the full cost of medical and dental coverage
for the Employee and his eligible dependents;


(b)           The Company will provide the Employee with an automobile allowance
of $12,000 annually adjusted for increases in the consumer price index;
 
6.           Termination.  (a) The Company shall have the right to terminate
this Agreement prior to the expiration of the term set forth in Section 3 only
upon the conviction in a recognized court of law in the United States of
Employee of theft or embezzlement of money or property, fraud, unauthorized
appropriation of any tangible or intangible assets or property or any other
felony involving dishonesty or moral turpitude.  The Company shall have no
obligations to the Employee for any period subsequent to the effective date of
any termination of this Agreement pursuant to this Section 6, except for the
payment of salary and benefits earned prior to such termination.


(b)           In the event that the Company terminates the Employee's employment
for reason(s) other than those set forth in Section 6(a) prior to expiration of
this Agreement under Section 3 hereof or if the Employee resigns for Good
Reason, the Employee shall be entitled to continue to receive his Base Salary
(plus earned bonuses, if any) for 12 months following his termination, payable
in accordance with regular payroll practices of the Company.  During such
period, the Employee shall have a duty to seek other employment, but shall not
be required to accept any position other than a position (i) as a senior
executive officer with the same general responsibilities that the Employee
possessed at the Company at the time of the Employee's termination from the
Company and (ii) with a company equal or larger in earnings and tangible net
worth than the Company at the time of the Employee's termination.  The Employee
may, however, accept any full-time position at any level and at any salary with
any entity, profit or

 
2

--------------------------------------------------------------------------------

 

non-profit, and the Employee, by accepting such employment, shall be
conclusively deemed to have fulfilled his duty to seek employment under this
Section 6.  The Company shall be entitled to reduce the salary (including bonus)
paid to the Employee during his employment by another entity by an amount equal
to the amount earned by the Employee from any such Employment during such
period, provided, that, such salary reduction shall not apply to the extent
Employee takes a one-off consulting job.  In the event that a dispute shall
arise as to this Section 6(b), (i) the Company shall continue to pay the
Employee's salary (including bonus) into an escrow account not under the control
of the Company and (ii) the Company shall pay the legal fees and expenses
incurred by the Employee in litigating any dispute under this Section 6 in the
event that the Employee prevails in such dispute.


(c)  If the Company terminates the Employee’s employment for reason(s) other
than those set forth in Section 6(a), or if the Employee resigns for Good
Reason, in each event after a Change in Control (as defined in the Company's
2000 Stock Option Plan), Employee will receive a lump sum payment equal to his
then Base Salary (plus earned bonus, if any), multiplied by the greater of (i)
two or (ii) a fraction, the numerator of which is the number of months remaining
in the term of this Agreement, and the denominator of which is twelve; provided
however that such payment shall be limited to an amount which would not result
in an “excess parachute payment” as that term is defined in Internal Revenue
Code section 280G.
 
For these purposes, “Good Reason”  means, without the Employee's consent,  (i) a
reduction in the Employee’s title or job responsibilities compared with the
Employee’s title or job responsibilities on the date of this Agreement (other
than the removal of the title of Chief Financial Officer), (ii) any requirement
that the Employee relocate to a work location more than 50 miles from the city
of New York, New York which is considered a material change; or (iii) any
material breach of this Agreement by the Company, which breach is not cured by
the Company within 3 business days of the Employee notifying the Company that it
is in breach.  With respect to the event described in (ii) above, the Employee
will be deemed to have been required to relocate (“Deemed Relocation”) in the
event (x) the Company has required or is requiring that he work in a location
that is more than 50 miles from New York, New York, for more than 55% of his
regular working hours during any six (6) consecutive month period during the
term of this Agreement, and (y) the following additional provisions are
satisfied: (a) the Employee shall have provided notice to the Company within a
period not to exceed 90 days that a Deemed Relocation event under this Agreement
has occurred, and (b) the Company does not remedy the Deemed Relocation event
within 30 days of such notice by the Employee.
 
7.           Disability.  If the Employee is completely disabled in the written
opinion of a physician mutually agreeable to the Employee (or his legal
representative) and the Company, or in the event that no such physician is
chosen, if the Employee is unable to perform his services on substantially a
full-time basis for a period in excess of six consecutive months, the Company
shall be entitled to reduce the salary (including bonus) paid to the Employee by
subtracting from such salary and bonus (i) the salary of such person as is hired
by the Company to perform the office of Chief Operating Officer and Chief
Financial Officer and (ii) any amounts received by the Employee from any
disability insurance policy maintained by the Company in favor of the Employee;
provided, however, that in no event shall the salary

 
3

--------------------------------------------------------------------------------

 

(including bonus) paid to the Employee plus any disability insurance proceeds
actually paid to the Employee be less than the minimum annual salary applicable
in such year.  In no event will Employee's salary and bonus be reduced by more
than 50% during the first three years of this Agreement.
 
8.           Death. The Employee's employment shall be terminated upon the
Employee's death; provided, however, that in such event the Company shall pay to
the Employee's estate an amount equal to the Employee's salary plus bonus for a
six-month period immediately following the Employee's death.  Such payment shall
be made in a lump sum immediately following such termination.
 
9.           Confidential Information; Non-Competition; Enforceability.


(a) The Employee shall not at any time, whether before or after the termination
of this Agreement, divulge, furnish or make accessible to anyone (other than in
the ordinary course of the business of the Company or any subsidiary thereof)
any knowledge or information with respect to confidential or secret designs,
processes, formulae, plans, devices, material, or research or development work
of the Company or any subsidiary thereof, or with respect to any other
confidential or secret aspect of the business of the Company or any subsidiary
thereof.


(b) For a period of one year after the termination of his employment, the
Employee shall not, directly or indirectly, engage or become interested in (as
owner, stockholder, partner or otherwise) the operation of any business similar
to or in competition (direct or indirect) with the Company within the United
States.  If any court construes the covenant in this Section 9 or any part
thereof, to be unenforceable because of its duration or the area covered
thereby, the court shall have the power to reduce the duration or area to the
extent necessary so that such provision is enforceable.  This paragraph 9(b)
shall not apply to Employee’s ownership of less than 5% of the stock of a
corporation whose stock is traded on a nationally recognized stock exchange.


(c) The covenants set forth in this Section 9 shall be deemed separable and the
invalidity of any covenant shall not affect the validity or enforceability of
any other covenant.  If any period of time or limitation of geographical area
stated in Section 9(b) is longer or greater than the maximum period or
geographical area permitted by law, then the period of time or geographical area
stated therein shall be deemed to be such maximum permissible period of time or
geographical area, as the case may be.  All parties recognize that the foregoing
covenants are a prime consideration for the Company to enter into this Agreement
and that the Company's remedies at law for damages in the event of any breach
shall be inadequate.  In the event that there is a breach of any of the
foregoing covenants, the Company shall be entitled to institute and prosecute
proceedings in any court of competent jurisdiction to enforce specific
performance of any such covenants by the Employee or to enjoin the Employee from
performing acts in breach of any such covenant.



 
4

--------------------------------------------------------------------------------

 

10.           Tax Withholding.  The Company shall withhold from any benefits
payable under this Agreement all federal, state, local or other taxes as shall
be required pursuant to any law or governmental regulation or ruling.


11.           Effect of Prior Agreements.  This Agreement contains the entire
understanding between the parties hereto and supersedes the Prior Agreement and
any prior employment agreement between the Company or any predecessor of the
Company and the Employee.


12.           General Provisions.


(a)           Nonassignability.  Neither this Agreement nor any right or
interest hereunder shall be assignable by the Employee or his beneficiaries or
legal representatives without the Company's prior written consent; provided,
however, that nothing in this Section 12(a) shall preclude (i) the Employee from
designating a beneficiary to receive any benefit payable hereunder following his
death, or (ii) the executors, administrators, or other legal representatives of
the Employee or his estate from assigning any rights hereunder to the person or
persons entitled thereto.


(b)           No Attachment.  Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.


(c)           Binding Agreement.  This Agreement shall be binding upon, and
inure to the benefit of, the Employee and the Company and their respective
permitted successors and assigns.


(d)           Compliance with 409A.


(i)            Notwithstanding anything herein to the contrary, this Agreement
shall be interpreted and applied so that the payments and benefits set forth
herein shall be exempt from or shall comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations issued thereunder (“Section 409A”).


(ii)            To the extent that the Company determines that any provision of
this Agreement would cause the Employee to incur any additional tax or interest
under Section 409A, the Company shall be entitled to reform such provision to
attempt to comply with or be exempt from Section 409A.  To the extent that any
provision hereof is modified in order to comply with Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Employee and the Company without violating the provisions of Section 409A.


(iii)            Notwithstanding any provision in this Agreement or elsewhere to
the contrary, if on his termination date the Employee is deemed to be a
“specified employee”

 
5

--------------------------------------------------------------------------------

 

within the meaning of Section 409A, any payments or benefits due upon, or within
the six month period following and due to,  a termination of the Employee’s
employment that constitutes a “deferral of compensation” within the meaning of
Code Section 409A and which do not otherwise qualify under the exemptions under
Treas. Reg. Section 1.409A-1, shall be paid or provided to the Employee in a
lump sum on the earlier of (1) the first day following the six month anniversary
of the Employee’s separation from service (as such term is defined in Section
409A) for any reason other than death, and (2) the date of the Employee’s death,
and any remaining payments and benefits shall be paid or provided in accordance
with the normal payment dates specified for such payment or benefit.


13.           Modification and Waiver.


(a)           Amendment of Agreement.  This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto, and
approved by a majority of the members of the Board who were not nominated by
Employee.


(b)           Waiver.  No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.


14.           Severability.  If, for any reason, any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement not held so invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect. If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect


15.           Headings.  The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


16.           Governing Law.  This Agreement has been executed and delivered in
the State of New York, and its validity, interpretation, performance, and
enforcement shall be governed by the laws of said State other than the conflict
of laws provisions of such laws.



 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has signed this Agreement,
all as of the day and year first above written.



 
CINEDIGM DIGITAL CINEMA CORP.
     
By: /s/ Chris
McGurk                                                               
 
Name: Chris
McGurk                                                                
 
Title: Chairman &
CEO                                                             
 
 
     
Employee
      /s/ Adam M. Mizel                
Adam M. Mizel




 
7
 
 
